1    MITCHELL D. GLINER, ESQ.
     Nevada Bar #003419
2
     3017 W. Charleston Blvd., #95
3    Las Vegas, NV 89102
     (702)870-8700 /(702)870-0034 Fax
4
     meliner@glinerlaw.com

5
     Attorney for Plaintiff

6

                                UNITED STATES DISTRICT COURT
7

                                       DISTRICT OF NEVADA
8


9

     JORDAN D. ETZIG
10


11
            Plaintiff,
                                                                No. 2:21-cv-00180-RFB-EJY
12   vs.


13
     JP MORGAN CHASE BANK,
14
     NATIONAL ASSOCIATION

15          Defendant.

16


17                       STIPULATION TO EXTEND TIME TO RESPOND

18                 TO DEFENDANT'S MOTION TO DISMISS TO MAY 21,2021

19                                      [SECOND REQUEST]
20
            This stipulation is brought pursuant to Local Rules lA 6-1 and 6-2. This action was filed
21
     February 2, 2021. On April 5,2021 Defendant filed its pending Motion to Dismiss [#19].
22
     Plaintiffs prior extension was granted through May 15, 2021 [#24]. This is the second
23
     Stipulation for an extension oftime to respond to Defendant's pending Motion to Dismiss. The
24
     parties stipulate to a Response date of Friday, May 21, 2021.
25
     ///

26
     ///

27
     ///

28
     ///




                                                  Page I
DATED this 18th day of May, 2021.
